*969Defendants met their initial burden entitling them to summary judgment. Plaintiffs’ only submission in opposition was their attorney’s affidavit stating that there were jury issues concerning the site of the fall and whether the site had been acquired by defendants by adverse possession. That affidavit was insufficient to raise an issue of fact whether the fall occurred on defendants’ property (see, Bachrach v Farbenfabriken Bayer, 36 NY2d 696; Stewart v Town of Waterford, 152 AD2d 837; see also, GTF Mktg. v Colonial Aluminum Sales, 66 NY2d 965). It also failed to provide any factual basis for adverse possession. In the absence of explicit statutory language providing a right of action against an abutting landowner for failure to remove snow and ice from a municipal sidewalk, no such cause of action exists (Appio v City of Albany, 144 AD2d 869; Kiernan v Thompson, 137 AD2d 957, 958; Sacco v City of Buffalo, 78 AD2d 1000). (Appeal from order of Supreme Court, Onondaga County, Miller, J. — summary judgment.) Present — Dillon, P. J., Callahan, Pine, Balio and Davis, JJ.